department of the treasury internal_revenue_service washington d c zz contact person identification_number telephone number pv tax_exempt_and_government_entities_division date launch u ll nos employer_identification_number legend a o n o k k i t b y i z z m h h c s x dear sir or madam this is in response to x's request dated date for rulings under sec_4941 of the internal_revenue_code submitted by x's legal_representative x has been recognized as exempt under sec_501 of the code and classified as a private_foundation described in sec_509 of the code x states that in furtherance of its charitable and educational_purposes it makes charitable grants to donee organizations that are classified under sec_501 the charitable grants are made principally to donee organizations that are classified as public_charities under sec_509 or real_property n is owned by trust y x presently owns a contingent future_interest in y still owns n upon the later of the death of c and d then x wilt acquire ownership of n and certain personal_property therein if x acquires n x proposes to use it to directly engage in additional charitable and educational activities within the meaning of sec_501 and sec_170 if y among the charitable and educational activities that x anticipates n to be used for some will involve the participation of government officials n will be utilized to sponsor and conduct nonpartisan conferences for government officials who hold the offices of a s w and the leadership of t and u regardless of the politicai party or other affiliation of such government officials the participants will discuss ways of improving the functioning of the executive legislative and judicial branches of government or other important issues facing them their focus will be on how to better serve the public and the public good the conferences will be carried out and coordinated by the trustees of x who will be assisted by staff employees at n the trustees will receive advice and assistance in formulating and carrying out the conferences from an advisory board consisting of prominent and nationally recognized educators academicians scholars curators and professors x represents that the conferences will not be a forum for partisan political activity or a forum to debate specific legislative issues and that none of the conferences will involve directly or indirectly activities consisting of carrying on propaganda attempting to influence legislation or participating in any political campaign on behaif of any candidate for public_office x will sponsor a program whereby n would be made available to government officials who hold the offices of a and b for conferences with world leaders these conferences are to be held solely for the limited purpose of bringing together a or b with world leaders for the promotion of world peace and the reconciliation and facilitation of international agreement x represents that the government officials who attend the conferences will be provided with meals_and_lodging in facilities located on n’s premises x also represents that for instances where government officials in attendance may have to be lodged at locations other than n eg because of insufficient space depending upon the particular conference x may provide lodging food and reimbursement for reasonable expenses to these participants this amount is not to exceed percent of the maximum amount payable under sec_5702 of title f of the united_states_code as set forth for like employees or any lesser amount as may be determined under sec_4941 if x pays for or reimburses a government_official for transportation costs the payment or reimbursement will not exceed the actual cost of transportation all payments or reimbursement of transportation costs or lodging and meals made by x will only be for points within the united_states x has requested the following rulings the attendance or participation of a and b at conferences held at n for the purpose of bringing together world leaders in order to promote world peace and reconciliation and to facilitate international agreement will not result in an act of self-dealing under section d the attendance or participation of a s t u and w at nonpartisan conferences held at n in order to focus on ways to improve the functioning of the executive legislative and judicial branches of the federal government or other important issues facing these governmental bodies will not result in an act of self-dealing under sec_4941 s sec_170 of the code provides that the term charitable_contribution includes a contribution to an organization that is organized and operated exclusively for educational_purposes sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated for religious charitable or educational_purposes sec_4941 of the code provides for the imposition of tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 describes self dealing as any direct or indirect- a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b lending of money or other extension of credit between a private_foundation and a disqualified_person c furnishing of goods services or facilities between a private_foundation to a disqualified_person d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation and e f agreement by a private_foundation to make any payment of money or other_property to government_official as defined in sec_4946 other than an agreement to employ such individual for any period after the termination of his government service if such individual is terminating his government service within a 90-day period sec_4941 of the code provides that in the case of a government_official described in sec_4946 paragraph i the term self-dealing shall not apply to any contribution or gift other than a contribution or gift of money to or services or facilities made available to any such individual if the aggregate value of such contributions gifts services and facilities to such individuals during such calendar_year does not exceed dollar_figure sec_4941 provides that in the case of a government_official as defined in sec_4946 paragraph the term self-dealing shall not apply to any payment or reimbursement of traveling expenses for expenses for travel solely from one point_in_the_united_states to another point_in_the_united_states but only if such payment or reimbursement does not exceed the actual cost of the transportation involved plus an amount for all other traveling expenses not in excess of percent of the maximum amount payable under sec_5702 of title united_states_code for like travel by employees of the united_states sec_4946 provides that the term disqualified_person means only for purposes of sec_4941 a government_official as defined in subsection c of sec_4946 sec_4946 provides that for purposes of a i and sec_4941 the term government_official means with respect to an act of self-dealing described in sec_4941 an individual who at the time of such act holds any of the following offices or positions other than as a special government employee as defined in section a of title united_states_code an elective_public_office in the executive or legislative branch of the government of the united_states an office in the executive or judicial branch of the government of the united_states appointment to which was made by the president a position in the executive legislative or judicial branch of the government of the united states-- a which is listed in schedule c of rule vi of the civil service rules or b the compensation_for which is equal to or greater than the lowest rate of basic_pay for a position under the house of representatives or the senate of the united_states held the senior executive service under sec_5382 of title united_states_code by an individual receiving gross compensation at an annual rate of dollar_figure big_number or more the government of a state possession_of_the_united_states or political_subdivision or other area of any of the foregoing or of the district of columbia held by an individual receiving gross compensation at an annual rate of dollar_figure big_number or more an elective or appointive public_office in the executive legislative or judicial branch of a position as personal or executive assistant or secretary to any of the foregoing or a member of the internal_revenue_service oversight_board sec_1_501_c_3_-1 provides that charitable as used in sec_501 is to be interpreted in its generally accepted legal sense and is therefore not to be construed as limited by the separate enumeration in sec_501 of other tax-exempt purposes which may fall within the broad outlines of charity as developed by judicial decisions among those activities considered to be charitable are ones related to the lessening of the burdens of government and the promotion of social welfare sec_1_501_c_3_-1 of the income_tax regulations provides that the term educational as used in sec_501 relates to -- capabilities or a the instruction or training of the individual for the purpose of improving or developing his b the instruction of the public on subjects useful to the individual and beneficial to the community sec_53 d -3 e of the foundation and similar excise_taxes reguiations provides that under sec_4941 in the case of a government_official sec_4941 shall not apply to- any payment or reimbursement of traveling expenses including amounts expended for meals_and_lodging regardless of whether the government_official is away from home within the meaning of sec_162 and including reasonable advances for such expenses anticipated in the immediate future for travel solely from one point_in_the_united_states to another in connection with one or more purposes described in sec_170 c or b but only if such payment or reimbursement does not exceed the actual cost of the transportation involved plus an amount for all other traveling expenses not in excess of percent of the maximum amount wl payable under u s c a for like travel by employees of the united_states sec_53 d -3 e of the foundation and similar excise_taxes regulations provides that under sec_4941 in the case of a government_official sec_4941 shall not apply -- if a government_official attends or participates in a conference sponsored by a private_foundation the allocable portion of the cost of such conference and other nonmonetary benefits for example benefits of a professional intellectual or psychological nature or benefits resulting from the publication or the distribution to participants of a record of the conference as well as the payment or reimbursement of expenses including reasonable advances for expenses anticipated in connection with such a conference in the near future received by such government_official as a result of such attendance or participation shall not be subject_to sec_4941 so long as the conference is in furtherance of the exempt purposes of the foundation revrul_77_251 1977_2_cb_389 provides that a per_diem_allowance for travel inside the u s paid to a government_official by a private_foundation in connection with its educational and charitable purposes is excepted from the tax on self-dealing under irc d g vii only if the allowance does not exceed percent of the maximum authorized rate provided by sec_5702 of title u s c notwithstanding the provision in sec_5702 allowing higher rates in designated geographical areas organizations that engage in efforts to promote international peace promote charitable and educational_purposes within the meaning of sec_501 of the code see eg revrul_67_342 1967_2_cb_190 x proposes using n to hold conferences that would allow government officials who hold the offices of a and s t u and w to meet outside the normal poiitical setting on a nonpartisan basis to determine how to more effectively serve in their official capacities an advisory board_of prominent educators academicians scholars curators and professors would provide advice and assistance in conducting the conferences the conferences would not serve as forums for debates on specific legislative issues therefore the activities would further x's educational_purposes within the meaning of sec_501 c and c b of the code and sec_1 c -1 d a of the income_tax regulations x would make n’s facilities available to government officials who hold the offices of a and b for meetings with foreign officials in order to promote world peace and international accord conferences would be held at n where government officials who hoid the offices of a and s t u and w would focus on how to better serve the public and the public good by providing the facilities and the means to carry out the activities at n x’s exempt purposes are promoted by promoting education social welfare and lessening the burdens of the government since x represents that it will provide a b s t u and w meais lodging and reasonable ay travel reimbursements in conjunction with attendance at n within the parameters of sec_53 d -3 e and of the regulations there will be no acts of self-dealing accordingly based upon the information furnished we rule as follows the attendance or participation of a and b at conferences held at n for the purpose of bringing together world leaders in order to promote world peace and reconciliation and to facilitate international agreement will not result in an act of self-dealing under sec_4941 the attendance or participation of a s t u and w at nonpartisan conferences held at n in order to focus on ways to improve the functioning of the three branches of government or other important issues facing these governmental bodies will not result in an act of self-dealing under sec_4941 this ruling applies the applicability of sec_4941 to the facts represented above we express no opinion as to the tax consequences of the transaction under any other provisions of the code this ruling is directed only to x sec_61 k of the code provides that it may not be used or cited as precedent because this letter could help resolve any future questions about tax consequences of your activities you should keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this ietter sincerely terrell m berkovsky manager exempt_organizations technical group
